Case 1:18-cv-01519-MN Document 250 Filed 01/13/21 Page 1 of 3 PageID #: 8996




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 FINJAN LLC, a Delaware Limited Liability
 Company,
                   Plaintiff,

        v.                                              C.A. No. 1:18-cv-01519-MN

 RAPID7, INC., a Delaware Corporation
 and RAPID7 LLC, a Delaware Limited
 Liability Company,

                        Defendants.


                                      NOTICE OF SERVICE

       PLEASE TAKE NOTICE that, prior to 6:00 p.m. on January 12, 2021 counsel for

Defendants Rapid7, Inc. and Rapid7 LLC (“Defendants”) served copies of (1) Defendants’ Motion

in Limine to Preclude Finjan from Presenting Evidence or Argument About Post-Grant

Proceedings; (2) Defendants’ Motion in Limine to Exclude Evidence and Testimony Regarding

Certain of Finjan’s License Agreements and Jury Verdicts; and (3) Defendants’ Motion in Limine

to Exclude Evidence that Improperly Skews the Damages Horizon, on the following counsel of

record for Plaintiff Finjan LLC, via electronic mail:

                                        Susan E. Morrison
                                      Email: morrison@fr.com

                                       Juanita R. Brooks
                                      Email: brooks@fr.com

                                       Proshanto Mukherji
                                      Email: mukherji@fr.com

                              [Signature Block on Following Page.]
Case 1:18-cv-01519-MN Document 250 Filed 01/13/21 Page 2 of 3 PageID #: 8997




Dated: January 13, 2021                    DUANE MORRIS LLP

*OF COUNSEL:
                                           /s/ Richard L. Renck -
L. Norwood Jameson
                                           Richard L. Renck (I.D. No. 3893)
Matthew C. Gaudet
                                           222 Delaware Avenue, Suite 1600
David C. Dotson
                                           Wilmington, DE 19801
John R. Gibson
                                           Tel.: (302) 657-4900
Robin McGrath
Jennifer H. Forte                          Fax: (302) 657-4901
                                           rlrenck@duanemorris.com
DUANE MORRIS LLP
1075 Peachtree Street NE, Suite 2000
Atlanta, GA 30309                          Counsel for Defendants
Tel.: (404) 253-6900                       Rapid7, Inc. and Rapid7 LLC
wjameson@duanemorris.com
mcgaudet@duanemorris.com
dcdotson@duanemorris.com
jrgibson@duanemorris.com
rlmcgrath@duanemorris.com
jhforte@duanemorris.com

Jarrad M. Gunther
Joseph A. Powers
DUANE MORRIS LLP
30 South 17th St.
Philadelphia, PA 19103-4196
Tel.: (215) 979-1837
jmgunther@duanemorris.com
japowers@duanemorris.com

Jordana Garellek
DUANE MORRIS LLP
Duane Morris LLP
1540 Broadway
New York, NY 10036-4086
jgarellek@duanemorris.com

Kevin S. Prussia
Rauvin A. Johl
Colleen McCullough
WILMER CUTLER PICKERING HALE
AND DORR LLP
60 State Street
Boston, Massachusetts 02109
Tel.: (617) 526-6348
kevin.prussia@wilmerhale.com
Rauvin.Johl@wilmerhale.com



                                       2
Case 1:18-cv-01519-MN Document 250 Filed 01/13/21 Page 3 of 3 PageID #: 8998




Colleen.McCullough@wilmerhale.com

Sonal N. Mehta
WILMER CUTLER PICKERING HALE
AND DORR LLC
2600 El Camino Real Suite 400
Palo Alto, CA 94306
Tel.: (650) 600-5051
sonal.mehta@wilmerhale.com

*admitted pro hac vice




                                     3
